UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7818



WARREN CHASE,

                                            Plaintiff - Appellant,

          versus


PHLONDA PEAY; JACK KAVANAGH, Warden; DAVID
MCKOY, (C.O. #2); ERIC THOMPSON; RONALD
TOLBERT; ENESS BROWN, Lieutenant; VANESSA
WILLIS, Sgt. Ms.; KEITH HARRIS, Correctional
Officer #2 Mr.; BERNARD JONES, Lieutenant Mr.;
FRANK DELBRIDGE, Correctional Officer #2, Mr.;
BENSON BELL, Correctional Officer #1, Mr.;
SAMUEL LEE, Major; NICOLE KNOX, Correctional
Officer #2, Ms.; DENISE WHITE, Sergeant; DAVID
ROANE, Correctional Officer #2, Mr.; ERIC
NELSON, Sergeant; CHARLES GRAHAM, Captain;
THOMAS CARTER, Sergeant Mr.; RODNEY BYRD,
Correctional Officer #2, Mr.; DARYL ROBINSON,
Correctional Officer #2, Mr.; ERNEST POTEE,
Correctional Officer #2, Mr.; AMAHL FOSTER,
Correctional   Officer    #1,   Mr.;   DEBORAH
SHIFFLETT, Correctional Officer #2, Ms.;
GEORGE BRAXTON, Correctional Officer #1, Mr.;
VINCENT MOORE, Correctional Officer #2, Mr.;
JEHU RAGINS, Mr., (C.O. #2),

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2367-CCB-1)


Submitted:   May 14, 2004                   Decided:   June 2, 2004
Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Weaver, VENABLE, BAETJER & HOWARD, L.L.P., Baltimore,
Maryland; Joseph B. Tetrault, PRISONER RIGHTS INFORMATION SYSTEM,
Chestertown, Maryland, for Appellant.     J. Joseph Curran, Jr.,
Attorney General of Maryland, David P. Kennedy, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Warren Chase appeals a district court order granting the

Defendants’ motion for summary judgment and dismissing his amended

42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record and

the district court opinion and find no error.       Accordingly, we

affirm on the reasoning of the district court.    See Chase v. Peay,

286 F. Supp. 2d 523 (D. Md. 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 3 -